Jordan, Judge.
This is an appeal from the judgment of the trial court adjudicating the defendant to be in contempt of court for violating the terms of a temporary restraining order previously issued by the court upon the prayers of the plaintiff in a damage suit brought against the defendant and other parties. Error is enumerated solely upon the ground that the judgment was unauthorized by the evidence. Held:
"Whether a contempt of court has been committed in the violation of an injunctive order, and how it shall be treated, are questions for the discretion and judgment of the court that issued the order, and its decision will not be interfered with by this court unless there is an abuse of discretion. If there be any evidence from which the judge could have concluded that his order had been violated, this court, under the above rule, has no power to disturb his judgment.” Patten v. Miller, 190 Ga. 152 (5) (8 SE2d 786). The evidence in this case including the admissions of the defendant authorized the finding that the defendant had violated a temporary restraining order issued against him by removing certain of his property and that of the co-defendants in the main case from an apartment, previously leased by him, after such order had been served upon him; and it cannot be said that the court abused its discretion in adjudicating the defendant to be in contempt of court. Stevenson v. Stevenson, 222 Ga. 47 (1) (148 SE2d 388). The fact that the defendant’s lease to the premises from which the property was removed had expired prior to such removal would not constitute an absolute defense to the violation of the temporary restraining order since the defendant could have requested a modification of the order or leave from the court to so act, no emergency being shown; and upon failure to do so, he proceeded at his own peril. Patten v. Miller, 190 Ga. 152 (2b), supra.

Judgment affirmed.


Bell, P. J., and Eberhardt, J., concur.